                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Neal and Cheryln Biwer,                         )
                                                )
               Plaintiffs,                      )
                                                )       ORDER
       vs.                                      )
                                                )
Pecan Pipeline (North Dakota), Inc., and        )       Case No. 1:16-cv-378
EOG Resources, Inc.,                            )
                                                )
               Defendants.                      )


       On October 19, 2018, plaintiffs filed a "Motion to Amend Scheduling Order and Continue

Trial." On November 2, 2018, defendants filed a response in opposition to plaintiffs' motion.

       On November 5, 2018, the court held a status conference with the parties by telephone.

Pursuant to its discussion with the parties, the court GRANTS plaintiffs' motion (Doc. No. 38) and

amends the pretrial deadlines as follows:

       (1)     The parties shall have until April 1, 2019, to complete fact discovery. All written

               discovery requests must be served sufficiently in advice to allow the responses come

               due on or before the deadline.

       (2)     The parties shall provide the names of expert witnesses and complete reports und

               Rule 26(a)(2) as follows:

               Plaintiffs: April 30, 2019

               Defendants: June 30, 2019

               Rebuttal (mutual): July 30, 2019

       (3)     The parties shall have until September 15, 2019, to complete discovery depositions

               of expert witnesses.

                                                    1
       (4)     The parties shall have until August 1, 2019, to file dispositive motions (summary

               judgment as to all or part of the case).

The final pretrial conference set for September 11, 2019, shall be rescheduled for February 12, 2020,

at 2:00 p.m. by telephone before the magistrate judge. The court shall initiate the conference call.

The jury trial set for September 23, 2019, shall be rescheduled for February 24, 2020, at 9:00 a.m.

in Bismarck before Chief Judge Hovland (courtroom #1). A five (5) day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 5th day of November, 2018.

                                                      /s/ Charles S. Miller, Jr.
                                                      Charles S. Miller, Jr., Magistrate Judge
                                                      United States District Court




                                                 2
